TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 4, 2020



                                     NO. 03-19-00531-CV


                                  V. P. a/k/a M. Y., Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee




   APPEAL FROM COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
               AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the order terminating parental rights signed by the trial court on July 24,

2019. Having reviewed the record and the parties’ arguments, the Court holds that there was no

reversible error in the order. Therefore, the Court affirms the trial court’s termination order.

Because appellant is indigent and unable to pay costs, no adjudication of costs is made.